Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



The following is the whole text in the IDS file in the non-patent reference part: 

=>



LG ELECTRONICS: "Framework of BH RLF Notification and Recovery", 3GPP Draft, 3GPP TSG-RAN WG2 Meeting #105bis, R2-1905028 Framework of BH RLF Notification and Recovery, 3RD Generation Partnership Project (3GPP), Mobile Competence Centre, 650, Route Des Lucioles, F-06921, Sophia-Antipolis Cedex, France, Vol. RAN WG2. No. Xian. China; 20190408-20190412, 06 April 2019 (2019-04-06), XP051702306, 6 pages, Retrieved from the Internet: URL: http://www.3gpp.org/ftp/Meetings%5F3GPP%5FSYNC/RAN2/Docs/R2%2D1905028%2Ezip [retrieved on 2019-04-06]2.1 Question1: When does backhaul RLF Event need to be notified to its childnode?; 2.2 Question2: When does the received BH RLF notification need to further propagate to multi-hop child nodes?;3 Proposal. incl. Proposals 1-7.




/GARY LAFONTANT/Examiner, Art Unit 2646